            Case 2:20-cv-01156-RSL Document 15 Filed 04/27/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE

EMERY SELYMES, individually, and as
Personal Representative of the ESTATE OF         No.: 2:20-cv-01156 -RSL
LINDA MARIE SELYMES,
                                                 STIPULATED MOTION AND ORDER
                      Plaintiff,                 FOR LEAVE TO AMEND COMPLAINT

       v.

QUALITY FOOD CENTER, INC. (aka
QFC), a wholly owned subsidiary of THE
KROGER CO., an Ohio Corporation doing
business in Washington,

                      Defendants.


                                   I.   STIPULATED MOTION

       The parties hereby jointly move this court, pursuant to FRCP 15(a)(2), LCR 7(d)(1),

and LCR 10(g) for leave to allow plaintiff to file a First Amended Complaint in the form

attached hereto as Exhibit A. Plaintiff’s complaint names “Quality Food Center, Inc.” as a

defendant. This entity no longer exists as a corporation, following a merger with Fred Meyer

Stores, Inc. in 2004. (Dkt. 6). Fred Meyer Stores, Inc. is the entity that operated the QFC

store where the subject incident occurred and is a subsidiary of The Kroger Co. The parties

agree that plaintiff should be given leave to file an amended complaint that identifies Fred

 CERTIFICATE OF SERVICE: STIPULATED MOTION AND ORDER             PAGE 1    Greaney Scudder Law Firm,
 FOR LEAVE TO AMEND COMPLAINT                                              PLLC
                                                                           203 Madison Ave.
 NO.: 2:20-CV-01156                                                        Kent, WA 98032
                                                                           PH: (253) 859-0220
                                                                           Fax: (253) 859-0440
           Case 2:20-cv-01156-RSL Document 15 Filed 04/27/21 Page 2 of 2




Meyer Stores, Inc. as the correct defendant and removes Quality Food Center, Inc. since that

entity no longer exists. Defendant The Kroger Co. consents to this amendment.




DATED: April 27, 2021



GREANEY SCUDDER LAW FIRM, PLLC



By /s/
         John J. Greaney, WSBA #11252
         Email: jgreaney@greaneylaw.com
         Attorney for Plaintiff


BULLIVANT HOUSER BAILEY PC



By /s/
     Charles A. Willmes, WSBA #23216
     E-mail:Charles.willmes@bullivant.com
     Attorneys for Defendant, The Kroger Co.


                                               ORDER

         IT IS SO ORDERED.



         Dated this 27th day of April, 2021.




                                               THE HONORABLE ROBERT S. LASNIK
                                               United States District Judge



 CERTIFICATE OF SERVICE: STIPULATED MOTION AND ORDER           PAGE 2    Greaney Scudder Law Firm,
 FOR LEAVE TO AMEND COMPLAINT                                            PLLC
                                                                         203 Madison Ave.
 NO.: 2:20-CV-01156                                                      Kent, WA 98032
                                                                         PH: (253) 859-0220
                                                                         Fax: (253) 859-0440
